Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 10-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 10 is allowable for a stator device for an electric motor comprising 
a plurality of windings provided on a winding carrier, the plurality of windings formed for electromotive interaction with a rotor rotatably mounted around a center axis in relation to the winding carrier, 
the plurality of windings extend parallel to one another and to the center axis, and are arranged along a profile in the form of a circular arc, 
the plurality of windings are formed so they can be individually electrically contacted with winding terminals of a winding wire; 
the windings are assigned to at least two disk-shaped and/or ring-shaped electrically conductive interconnection rings in such a way that the windings are electrically insulated from one another, and are arranged along an axial direction of the center axis on the winding carrier; the winding terminals, with the same electrical terminal polarity (U; V; W) of the windings, are detachably connected using the interconnection ring assigned to the terminal polarity (U; V; W) for external permanent common contacting by welding hooks formed on the radial inner side on the interconnection ring, the interconnection rings are integrated into a hollow-cylindrical interconnection end disk; 
a ring-shaped deflection disk provided in the axial direction on the interconnection end disk, the ring-shaped deflection disk including deflection pins arranged circumferentially distributed on an inner side of the deflection disk for deflecting the winding wire, is provided in the axial direction on the interconnection end disk.
Arai (U. S. Patent 9,331,539) teaches essentially all the features of claim 1 except the italicized feature.  The applicant supportively illustrates the italicized features with respect to figure 7 which has a deflection disk 10 and formed on deflection pins 12.  Schulz et al. EP1526628 teaches a stator packet with deflection elements on a stator packet on the end away from the stator packet.  Schulz et al. does not disclose a ring-shaped deflection disk, including deflection pins arranged circumferentially distributed on an inner side of the deflection disk.  There is a different orientation between the  deflection elements and the different form of mounting, on the packet for Schulz et al and on ring-shaped deflection disk for the inventor. A combination of Arai and Schulz et al. would not result in the subject matter of claim 10.
Claims 11-18 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 18, 2022